Citation Nr: 0812738	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-10 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his mother and father


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 2000 to June 
2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in February 
2008.  A transcript of the hearing is associated with the 
veteran's claims folder.


FINDINGS OF FACT

1.  The veteran was not found to have a psychiatric disorder 
on the examination for entrance onto active duty.  

2.  Schizophrenia was present during service.

3.  The evidence does not clearly and unmistakably establish 
that the schizophrenia existed prior to service and was not 
aggravated by service.


CONCLUSION OF LAW

Schizophrenia was incurred in active duty.  38 U.S.C.A. §§ 
1110, 1111 (West 2002); 38 C.F.R. § 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) or 38 C.F.R. 
§ 3.159 (2007).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service. 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.
Analysis

The veteran's psychiatric status was found to be normal on 
examination for entrance onto active duty.  The service 
medical records show that the veteran began displaying odd 
behavior in March 2003.  He was diagnosed with schizophrenia 
in September 2003 and then discharged from active service due 
to his mental status in June 2004.  

In April 2004, a Physical Evaluation Board found that the 
veteran's schizophrenia existed prior to service.  The 
veteran's complete service medical records were not available 
for review by the Board.  The Board determined that the 
veteran's schizophrenia was the underlining etiology of his 
bizarre behavior during and prior to service.  The Board 
acknowledged that the cause of schizophrenia is not known but 
that "widely accepted" genetic and perinatal factors may be 
the cause.  

A VA physician, Dr. D., who treated the veteran for 
schizophrenia in August 2003, opined that the veteran's 
condition was exacerbated by his active service.  He noted 
that the veteran's symptoms did not manifest until he was 
subjected to the extreme conditions of the wartime 
environment of Iraq.  He also stated that, at the very 
minimum, this raises the possibility that his inability to 
function may be due to emotional trauma brought on by his 
surroundings and not simply the emergence of genetically 
programmed tendency towards psychosis.  

Dr. B., a private physician who has treated the veteran, 
provided an opinion that the veteran's condition did not 
exist prior to service.  He opined that the veteran had no 
psychiatric history before service besides attention deficit 
hyperactivity disorder, cyclothymia and psychoactive 
substance abuse.  The veteran never had a diagnosis of any 
psychosis or a formal thought disorder.  Dr. B. noted that 
after enlistment, the veteran did well for years in the 
service until he was deployed to Kuwait.  He clarified that 
despite the Board's finding that schizophrenia is a 
neurodevelopmental disorder, no competent psychiatrist refers 
to schizophrenia as a neurodevelopmental disorder.  Dr. B. 
found no evidence that the veteran's "bizarre" behavior of 
getting into trouble as an adolescent and drug use to be due 
to schizophrenia.  Dr. B. also opined that this connection 
was nothing more than speculation by the Naval Board.  

In view of the foregoing medical opinions supporting the 
proposition that the veteran's schizophrenia did not exist 
prior to service or was aggravated by service, the Board 
concludes that the evidence does not clearly and unmistakably 
demonstrate that the veteran's schizophrenia existed prior to 
service and was not aggravated by service.  Accordingly, the 
presumption of soundness has not been rebutted, and the 
veteran is entitled to service connection for this 
disability.


ORDER

Service connection for schizophrenia is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


